  Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 1 of 11



I-INITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            X
METROPOLITAN PROPERTY AND CASUALTY
INSURANCE COMPANY,                                                    CNIL ACTION NO.:

                                       Plaintiff,

         -against-                                                     COMPLAINT

CONESICECREAMCORP., BINYAMIN YITCHAKOV,
and YOEL FRIEDMAN,

                                       Defendants.



         Plaintiff, by and through its attorneys, Congdon, Flaherty, O'Callaghan, Reid, Donlon,

Travis   &   Fishlinger, as and for its Complaint seeking a judgment declaring the legal rights,

duties and obligations of the parties to this Action, allege as follows:

                               THE NATURE OF THIS ACTION

1.       METROPOLITAN PROPERTY                 AND CASUALTY INSURANCE                 COMPANY

         (hereinafter o'Metropolitan") seeks rescission of the Business Auto Policy issued to Cones

         Ice Cream ("Cones") under policy number CA02649IP2018 (the "Metropolitan BAP")

         based upon material representations made by Cones in the its application for insurance.

2.       Alternatively, Metropolitan seeks a judicial determination that   it has no obligation to

         defend or indemnify defendants, Cones, Binyamin Yitchakov, or Yoel Friedman, in

         connection with a motor vehicle accident that occurred on August 9,2018 in the Town        of

         Thompson, County     of   Sullivan, based upon defendants' breach    of the terms of      the

         Metropolitan BAP.




                                               I
     Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 2 of 11



                                           THE PARTIES

J        Metropolitan was and remains a foreign insurance company duly organized and existing

         under and by virtue of the laws of the Rhode Island and having its principal place of

         business located in Warwick, Rhode Island.

4        Metropolitan is incorporated in the State of Rhode Island and is a citizen of Rhode Island

         pursuant to 28 U.S.C. $1332 (cXl).

5        Upon information and belief, at all times hereinafter mentioned, defendant Cones Ice

         Cream (ooCones") was and still is a domestic corporation duly organized and existing

         under and by virtue of the laws of the State of New York, with a principal place        of

         business at 185 Carrier Street, Liberty,   NY   12754.

6.       Upon information and belief, defendant Binyamin Yitchakov ("Yitchakov") was and still

         is a resident of the State of New York, Kings County, residing at 550 East 4th Street,

         Brooklyn, New York,    Il2l8.
7        Upon information and belief, defendant Yoel Friedman ("Freidman"), was and still is a

         resident of the State of New York, Kings County, residing at 945 44th Street, Brooklyn,

         New   York ll2l9.

                                      JURISDICTION AND VENUE

8        This action is filed under and pursuant to the federal Declaratory Judgment Act, 28

         u.s.c. 5220r.

9        Jurisdiction of this Court over this action is invoked pursuant to 28 U.S.C. $ 1332(a)(1).

         The matter in controversy exceeds, exclusive of interest and costs, the sum of Seventy-

         Five Thousand Dollars ($75,000).

10       There is complete diversity of citizenship between plaintiff and the defendants.



                                              -2-
    Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 3 of 11



I   1.    A controversy exists between the parties as to whether coverage should be afforded under

          a policy of insurance and whether said policy should be rescinded and thereby deemed

          null and void.

12.       Circumstances exist that justify a determination by the Court, pursuant to 28 U.S.C. $

          2201, of the rights and obligations of the plaintiff as to the provisions of the aforesaid

          policy of insurance, a determination that will be beneficial to both plaintiff        and

          defendants.

13.       Venue in this District is proper under 28 U.S.C. $ 1391 (b) (3) in that defendant Cones'

          principal place of business where the subject policy was issued and the location of the

          incident are within this Court's jurisdiction.

14.       Plaintiff has no adequate remedy at law.

15.       Metropolitan is therefore entitled to bring this action in this Court.

                                                 x'AcTs

16.       On August 9,2018, Shmuel Gellis was involved in a fatal motor vehicle accident when

          he was struck by a vehicle owned by defendant Cones and operated by defendant

          Freidman.

    17.   Metropolitan has received a letter of representation dated November 19,2018 from the

          Law Offices of Kramer, Dillof, Livingston & Moore on behalf of the Estate of Shmuel

          Gellis wherein counsel advises that the Estate of Shmuel Gellis intends to pursue claim(s)

          against Cones and Freidman.

    18.   That upon information and belief, the Estate of Shmuel Gellis has not yet commenced

          litigation in connection with the motor vehicle accident.




                                                 J
  Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 4 of 11



19.   Plaintiff Metropolitan issued Business Auto Policy No. CA026491P2018 to Cones, with

      effective dates June 19,2018 through June 19, 2019.

20    That on June 19, 2018, prior to the issuance of the BAP, Cones submitted a Commercial

      Insurance Application.

21.   That the Commercial Insurance Application describes the primary operations of Cones as

      "Wholesalers, Nondurable Goods.     "
22.   That the Commercial Insurance Application did not disclose that Cones was in the

      business of providing retail sales of ice cream to the public from its trucks, including the

      vehicle that allegedly struck Shmuel Gellis.

23    That retail sales to the public is not a risk that Metropolitan   will undenvrite.

24    That in the section of the application for 'oDriver Information", the application failed to

      include the name of Yoel Freidman.

25    That Metropolitan would not have issued the BAP         if Yoel Freidman     was disclosed as a

                              oodriver
      driver for Cones due to          ineligibility."

26    Based on Cones'responses and other representations at the time of the June 19,2018

      Commercial Insurance Application, plaintiff Metropolitan issued                      BAP   number

      CA026491P2018 to Cones, affording coverage for the policy period June 19, 2018 to

      June 19,2019.

27.   The Metropolitan BAP was issued based upon a material misrepresentation in                    the

      application submitted by Cones.

28    At the time Cones submitted the above-referenced application, plaintiff Metropolitan          had

      no reason to believe that any of the information provided by Cones was untruthful.




                                              -4-
  Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 5 of 11



29    That Metropolitan and its counsel have made numerous attempts to schedule                  an

      Examination Under Oath       of Binyamin Yitchakov, on behalf of        Cones, and that

      Yitchakov, on behalf of Cones, has refused to appear for same.

30    That Metropolitan and its counsel have made numerous attempts to obtain relevant

      documents from Yitchakov on behalf of Cones and that Yitchakov, on behalf of Cones,

      has refused to provide the requested documents.

31.   That cooperation in investigation of a claim is a conditions precedent to coverage under

      the Metropolitan BAP.

32.   That defendants have breached the duty to cooperate under the Metropolitan BAP.

                                     THE DISCLAIMER

35.   That by letter dated   April 10, 2018, Metropolitan    disclaimed coverage to Cones and

      Yitchakov in connection with lhe Gellis Claim Action.

34.   That in the   April 10, 2018 letter, Metropolitan   advised defendants that   it   intended to

      commence an action to rescind the Metropolitan BAP and to seek a declaration that there

      is no coverage under the Metropolitan BAP for any claims relating to the Gellis Claim.

                       AS AND FOR A FIRS CAIISE OF'' ACTION
                            RESCISSION OF THE POLICY
                                                                                                ool"
35.   Plaintiff repeats and realleges each and every allegation set forth in paragraphs

      through "34" as if set forth more fully herein.

36    Upon receipt of notice of the incident, Metropolitan learned information that directly

      contradicted representations made by Cones in its Commercial Insurance Application.

37.   Metropolitan subsequently learned that Cones was in the business of selling retail ice

      cream from trucks.

38    Retail sales is not a risk that metropolitan would have underwritten.


                                          -5-
 Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 6 of 11



39.   Had Metropolitan known that Cones was engaged in the retail sale of ice cream from its

      trucks, the BAP would not have been issued.

40.   Metropolitan subsequently learned that Yoel Friedman, the driver of the truck involved in

      the incident, was not listed on the Commercial Insurance Application as a driver                  as


      required by the Application.

41.   Metropolitan subsequently learned that Yoel Friedman, the driver of the truck involved in

      the incident, had prior convictions and accidents concerning the operation of motor

      vehicles.

42.   Upon information and belief, all of Yoel Friedman's prior convictions and accidents

      preceded Cones' submission of its June 19,2018 Application.

43.   Upon information and belief, Cones had notice of the aforementioned convictions and

      accidents prior to submitting its June 2018 Application.

44.   Had Cones answered all of the questions on the Application truthfully, Metropolitan

      would not have issued the Metropolitan BAP to Cones.

45.   Had Metropolitan known that Friedman had prior convictions and accidents relative to

      the operation of a motor vehicle,   it would   have denied Cones' request for coverage in

      accordance with its underwriting guidelines at the time.

46.   Based on the aforementioned, Metropolitan sent Cones a letter advising that           it intended to

      commence an action       to    rescind the Metropolitan BAP on the basis                 of   Cones'

      misrepresentation of material facts on the Application.

                     AS AND FOR A SECOND CAUSE OF ACTION
                       DECLARATORY RELIEF . RESCISSION

47.   Plaintiff Metropolitan repeats and realleges each and every allegation contained in the
                                                                 0046"
      paragraphs   of the Complaint numbered '01" thtough                as   if   more fully set forth at


                                          -6-
  Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 7 of 11



      length herein.

48    That Cones materially misrepresented in the application process the fact that its the

      primary operations were'oWholesalers, Nondurable Goods" and failed to disclosed that it

      was engaged in the retail sale of ice cream from its trucks.

49    That Cones materially misrepresented that Yoel Friedman was a driver for Cones when it

      failed to include the name of Yoel Freidman in the "Drivers Information" section of the

      Application.

50.   That had Cones truthfully represented that Yoel Friedman was a driver for Cones,

      Metropolitan would have discovered that Yoel Friedman had             a history of   prior

      convictions and accidents related to the operation of a motor vehicle prior to issuing the

      Metropolitan BAP.

51.   That the fact that Yoel Friedman had a history of prior convictions and accidents related

      to the operation of a motor vehicle was not disclosed to or known by Metropolitan either

      at the time Cones submitted its Application or at the time Metropolitan issued the BAP

      that was in effect on the date of the fatal accident.

52.   Had Cones truthfully advised Metropolitan that Yoel Freidman was a driver, at the time

      Cones submitted the Application, as per its underwriting guidelines, Metropolitan would

      not have issued the Metropolitan BAP.

53    As a result of Cones' material misrepresentation, Metropolitan is entitled to rescission of

      the Metropolitan BAP.

54    By reason of the foregoing, Metropolitan has no duty to defend or indemniff        Cones,

      Yitchakov or Friedman with respect to the underlying incident or the Gellis Claim and is

      entitled to a declaration rescinding the Policy.



                                           -7   -
 Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 8 of 11



55.   Plaintiff has no adequate remedy at law

                       AS AND F'OR A                      CAUSE, OF'ACTION
           D                       RELIEF'-           BREACH OF DUTY O COOPERATE

56    Plaintiff Metropolitan repeats and realleges each and every allegation contained in the

      paragraphs    of the Complaint numbered "1" through 0055" as if more fully set forth     at

      length herein.

57.   That the Metropolitan BAP contains the following provisions:

      SECTION IV       -    BUSINESS AUTO CONDITIONS

      The following conditions apply in addition to the Common Policy Conditions.

                                                  *         ,F   ,1.




      2.       Duties In The Event Of Accident, Claim Or Suit.


               We have no duty to provide coverage under this policy unless there has
               been full compliance with the following duties:


               a.      In the event of "accident", "claim",'osuit" or 'oloss, you must give
                       us or our authorized representative prompt notice of the "accident"
                            ooloss".
                       or              Include:


                               (1)        How, when and where the ooaccident" or "loss"
                                          occurred;
                               (2)        The ooinsured's" names and address; and
                               (3)        To the extent possible, the names and addresses of
                                          any injured persons and witnesses.


               b.      Additionally, you and any other involved "insured" must:

                               (1)        Assume no obligation, make no payment or incur no
                                          expense without our consent, except        at the
                                          ooinsured's" own cost.

                                (2)       Immediately send us copies of any request, demand,
                                          order, notice, summons, or legal paper received
                                          concerning the claim or "suit".



                                                      -8-
 Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 9 of 11



                          (3)    Cooperate with us in the investigation or settlement       of
                                 the claim or defense against the 'osuit".
                          (4)    Authorize us         to   obtain medical records   or   other
                                 pertinent information.
                          (5)     Submit to examination, at our expense by physicians
                                  of our choice, as often as we reasonably require.


             c.     If there is ooloss" to a covered 'oauto" or its equipment, you must
                    also do the following:


                         (1)     Promptly notiff the police if the covered
                                                                              o'auto"
                                                                                      or any
                                 of its equipment is stolen.
                         (2)     Take all reasonable steps to protect the covered "auto"
                                 from further damage. Also keep a record of your
                                 expenses for consideration in the settlement of the
                                 claim.
                         (3)     Permit us to inspect the covered "auto" and records
                                 proving the ooloss" before its repair or disposition.
                         (4)     Agree to examinations under oath at our request and
                                 give us a signed statement of your answers.

                                       *         rF         :t



58.   That Cones has breached one or more of the duties set forth above.

59.   That Cones has failed to cooperate with Metropolitan in the investigation or settlement of

      the claim as required by the BAP.

60.   That Cones has failed to and refused to submit to an examination under oath as required

      by the BAP.

61.   That as a result of this breach, Metropolitan has no duty to defend or indemnify Cones,

      Yitchakov or Friedman in connection with the Gellis Claim or any ensuing action.

62.   That Plaintiff has commenced the within action to obtain a declaration of the parties'

      respective rights and obligations under the Metropolitan BAP.

63.   That Plaintiff has no adequate remedy at law.




                                           -9-
 Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 10 of 11



       WHEREFORE, plaintiff METROPOLITAN PROPERTY AND CASUALTY

INSURANCE COMPANY prays that judgment be entered declaring that plaintiff Metropolitan

is not obligated to defend or indemnifr Cones, Binyamin Yitchakov, or Yoel Friedman, under

the Metropolitan BAP in connection with a motor vehicle accident that occurred on August 9,

2018 and that said policy is rescinded, together with granting costs, disbursements and such other

and further relief as to this Court may deem just, proper, and equitable under the circumstances.

Dated: Uniondale, NY
       July 22,2019

                                      Yours, etco

                                      CONGDON, FLAHERTY, O'CALLAGHAN, REID,
                                      DONLON, TRAVIS & FISHLINGER
                                                     lsl
                                      BY:
                                             RICHARD J. NICOLELLO
                                      Attorneys for Plaintiff
                                      333 Earle Ovington Blvd. - Suite 502
                                      Uniondale, NY 11533
                                      (st6) s42-s900




                                            - 10-
Case 7:19-cv-06877-CS Document 1 Filed 07/24/19 Page 11 of 11



                                          VERIFICATION


 STATE OF North      Carolina             )
                                          ) ss.:
 COLINTY OF      Mecklenburg              )

          Deponent is a Senior Claim Adjuster for the defendant, METROPOLITAN PROPERTY

 AND CASUALTY INSLJRANCE COMPANY, in the within oction.

          Deponent has read the foregoing COMPLAINT and knows the contents thereof; that

 same is true to deponent's own knowledge, except as to the matters therein stated to be alleged

 on information and belief, and that as to those matters, deponent believes it to be true.

          The grounds ofdeponent's beliefas to all matters not stated upon deponent's knowledge

 are information, investigation and other documentation contained in deponent's file.

          Upon infonnation and belief, the undersigred affirrrs that the foregoing statements are

 true, under the penalties of perjury.

 Dated: Charlotte, North Carolina
         July      t8            2019




 Swom to before me this
  It''   ...day of July 2019
         -"-

                                    U-l,qo",-ra,\-
   Notary Public



                                Unlon'CosnV
                               Ns$   Garcllna
